UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1312


FELICIA Y. BENJAMIN; CRAIG D. BENJAMIN,

                Plaintiffs - Appellants,

          v.

NATIONWIDE LENDING CORPORATION,

                Defendant – Appellee,

          and

COUNTRYWIDE HOME LOANS,       INCORPORATED;     SELECT   PORTFOLIO
SERVICING, INCORPORATED,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-02511-AW)


Submitted:   January 18, 2011               Decided:   February 1, 2011


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Borison, LEGG LAW FIRM, LLC, Frederick, Maryland;
Christopher M. Lefebvre, CLAUDE LEFEBVRE CHRISTOPHER LEFEBVRE,
P.C., Pawtucket, Rhode Island, for Appellants.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Felicia Y. Benjamin and Craig D. Benjamin appeal from

the   district     court’s    order     denying   relief    on   their    action

brought pursuant to the Truth in Lending Act, 15 U.S.C.A. § 1601

et seq. (West 2006 & Supp. 2010).             We have reviewed the record

and   the    Appellants’      brief     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Benjamin v. Nationwide Lending Corp., No. 8:08-cv-02511-

AW (D. Md. filed Feb. 16, 2010 & entered Feb. 17, 2010).                      We

dispense    with    oral     argument     because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         3